In the decision of this case the statement of facts was ignored because there was no certificate of approval by the trial judge attached to it. Appellants have made a motion for a rehearing, showing that there is a certificate to the statement of facts in the District Court, which was inadvertently omitted by the clerk in making the transcript, and have asked for a certiorari to perfect the record.
It has long been the rule, that the parties to an appeal must see that the record is complete before the cause has been submitted; and the court, after it has decided the cause, will not allow it to be reopened in order to even bring up matter that should have been embraced in the transcript. Ross v. McGowan,58 Tex. 608; Railway v. Scott, 78 Tex. 360
[78 Tex. 360]; McMickle v. Bank, ante, p. 210.
The excuse offered by appellants for their failure to comply with this rule is insufficient. The substance of it is, that they were pressed for time after getting the transcript, to get it filed in this court within the *Page 661 
time in which they were required to file it; and that though they examined it carefully, they did not discover the omission of the judge's certificate. A complete answer to this, without looking further, is, that the cause was not submitted for about eight months after the transcript was filed, during all of which time it was within the power of both parties to examine and perfect the record. If a sufficient excuse could be given for such an omission, after the decision of the cause, appellants have not done so, and the motion is overruled.
Motion overruled.